                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:16-CV-157-KDB-DCK

 SIMPSON PERFORMANCE PRODUCTS,                         )
 INC.,                                                 )
                                                       )
                        Plaintiff,                     )
                                                       )
    v.                                                 )       ORDER
                                                       )
 ZAMP INC.,                                            )
                                                       )
                        Defendant.                     )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay Case Pending

Mediation” (Document No. 65) filed November 13, 2019. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Joint Motion To Stay Case Pending

Mediation” (Document No. 65) is GRANTED. This matter is STAYED through January 2,

2020, unless otherwise ordered.

         IT IS FURTHER ORDERED that the parties shall file a Mediator’s Report and Notice

of Settlement or a Joint Status Report on or before January 3, 2020.

         IT IS FURTHER ORDERED that case deadlines are: Opening Expert Reports –

January 31, 2020; Rebuttal Expert Reports – February 21, 2020; Discovery Completion –

February 28, 2020; Dispositive Motions – March 10, 2020; and Trial – July 20, 2020.
SO ORDERED.



              Signed: November 14, 2019




                            2
